Citation Nr: 1630765	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-40 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 13, 2011, for a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was remanded by the Board in July 2015 and March 2016 for additional development, which has been completed.  The case is now again before the Board for further appellate action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran's claim for a disability rating in excess of 30 percent for service-connected PTSD was first received by VA on February 2, 2009.

2.  An increase in severity of the Veteran's PTSD was not factually ascertainable in the year prior to February 2, 2009.

3.  From February 2, 2009, to September 12, 2011, the Veteran's PTSD was productive of occupational and social impairment that most nearly approximates reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 2, 2009, for a disability rating in excess of 30 percent for service-connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2015).

2.  The criteria for a disability rating of 50 percent, but not higher, for PTSD, were met for the period from February 2, 2009, to September 12, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-
disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in September 2011 and June 2012 letters.  Although the Veteran was provided some of the notice after the initial adjudication of his claim in April 2012, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the Veteran's claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations to address the severity of his service-connected PTSD.  The Veteran was also afforded an opportunity for a hearing before the Board, but declined.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.


Legal Criteria

Generally, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2015).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of the increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(1), (2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

In addition, VA outpatient treatment notes pertaining to a service-connected disability may be accepted as an informal claim for increased benefits for the service-connected disability, and the date of the outpatient notes may be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b)(1) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Background and Analysis

In a January 2009 rating decision, the Veteran was granted service connection for PTSD, and a 30 percent rating was assigned.  In a telephone conversation on September 13, 2011, the Veteran stated that he had filed a claim for an increased rating for PTSD with his representative on December 15, 2009, and that he believed his representative had copies of the claim.  At the time of the telephone call, a VA employee noted there was no indication in the record that the claim had been filed.  The Veteran then submitted a claim for an increased rating for PTSD, which was dated December 15, 2009, with a letter by his wife in support of the claim, dated December 14, 2009, and an authorization and release form relating to VA treatment records, dated December 15, 2009.  The Veteran subsequently filed a form, dated December 15, 2009, which appointed the New York State Division of Veterans Affairs as his representative.  A November 2014 document shows a VA employee went to the Veteran's representative's office, but that an employee search of the files and computer records did not locate any copy of any claim submitted in December 2009.

Following the September 2011 telephone call described above, the Veteran was afforded a VA psychiatric examination in October 2011.  On the basis of the examination report, his rating for PTSD was increased to 70 percent in an April 2012 rating decision, effective September 13, 2011, the date of the telephone call.  In his subsequent notice of disagreement and substantive appeal, the Veteran contends that his submission of the documents dated in December 2009, described above, demonstrates his entitlement to an effective date of December 15, 2009, for the increased rating.

The Board first notes that the Veteran appears to have completed an increased rating claim form with an attached letter by his wife, as well as a form authorizing the release of medical records, and a form appointing a new representative, all in December 2009.  However, each of these documents is date-stamped as received by VA in September 2011 or later.  The Board notes that the Veteran does not contend that he filed the relevant documents directly with VA, but rather with his representative.  However, a November 2014 search of the representative's files and electronic records failed to locate any record of the claim.  Likewise, a thorough review of the entire record before the Board reveals no indication that the Veteran's claim was filed with VA in December 2009.  Based on the foregoing, the Board has determined that a preponderance of the evidence weighs against a finding that the Veteran's claim was filed in December 2009.

The Board again notes, however, that VA outpatient notes pertaining to a service-connected disability can be accepted as an informal claim for increased benefits for the service-connected disability, and the date of the outpatient notes will be accepted as the date of receipt of a claim.  See 38 C.F.R. § 3.157(b)(1) (2015).  In this regard, the Board notes that the Veteran was granted a 30 percent disability rating in a January 6, 2009, rating decision.  VA subsequently received treatment notes from the Bronx VA Medical Center (VAMC) relating to treatment of the Veteran for PTSD.  The earliest treatment date following the January 2009 decision is February 2, 2009.  As such, the Board has determined that the February 2, 2009, VA treatment notes constitute an informal claim for increased benefits pursuant to § 3.157(b)(1) (2015).

In addition, the Board again notes that if an increase in disability occurs within one year prior to the date of receipt of a claim, the increase is effective as of the date the increase was "factually ascertainable."  As such, the Board will proceed to assess whether an increase in severity of the Veteran's PTSD occurred in the one-year period preceding the February 2, 2009, claim, or during the period from February 2, 2009, and the currently assigned September 13, 2011, effective date, and thus, whether an effective date as early as a date in February 2008 may be assigned for the increased rating for the Veteran's PTSD.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-IV provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board observes that in a March 2008 mental health consult note, the Veteran and his wife reported they had been depressed for the prior three months since the death of their son in December 2007.  They reported persistent depressed mood and crying spells almost every day.  The treatment provider gave an impression of PTSD and bereavement, and a GAF score of 50 was assigned.  Notes dated from April through September 2008 show the Veteran and his wife continued to receive bereavement counseling due to the death of their son.  In July 2008, a GAF score of 50 was assigned.  In September 2008, a GAF score of 60 was assigned.  In a February 2, 2009, treatment note, it was documented that the Veteran was visiting the cemetery once per month, and he remained moderately sad, but his primary mood was angry.  He stated that he had nightmares related to his service twice per week.  In March 2009, the Veteran was seen for a bout of crying spells.  He reported he had been depressed for the prior 3 weeks, and his wife reported noticing a worsening of the Veteran's memory problems in the past 1 to 2 months.  In May 2009, the Veteran reported he continued to have crying spells related to the war, and remained intermittently depressed, but only for part of the day.  His wife reported he was quite depressed and withdrawn, and did not participate in many family activities.  In July 2009, the Veteran reported his medications helped him relax and that his nightmares were not as bothersome, but that he became tearful when thinking of his son and attending PTSD groups.  In August 2009, the Veteran reported having nightmares about once per week, and his wife reported he was irritable and had angry outbursts daily.  He reported moderate depression, and a GAF score of 55 was assigned.

In January 2010, the Veteran reported having 5 nightmares over the previous month, and that he sometimes could not control his temper and had had a flashback to memories of being a gunner during the war.  He also reported becoming tearful when asked about the war.  In April 2010, the Veteran reported long and continuous nightmares about the war which caused profuse sweating 4 to 5 times per week, and flare-ups of his temper.  He reported that everything brought up memories of seeing soldiers die and collecting their body parts, and that watching television specials on the war caused him to cry.  A GAF score of 48 was assigned.  July and August 2010 notes show the Veteran continued to experience nightmares, irritability, and flare-ups of his temper.
 
According to an October 2010 psychiatry treatment note, the Veteran reported he had dreams related to combat about once per month, and his wife reported he became irate and snappy with her.  Other PTSD symptoms were noted to be reliving of events, avoidance of military reminders, hypervigilance, and a lowered setpoint for anger and anxiety.  A GAF score of 51 was assigned.  A separate October 2010 note includes the Veteran's and his wife's reports that arguments were happening more frequently, often related to the Veteran's fear of his wife leaving, and past issues such as infidelities and drinking.  The Veteran's wife also reported he had been more snappy for the past 3 years since their son had died.  A November 2010 mental health consult note indicates the Veteran's mood was brighter, but he reported having nightmares 2 to 3 times per week and flashbacks once per month.  

When the Veteran saw a mental health consultant again in March 2011, he reported he had a short fuse and angered easily.  The Veteran reported he still had insomnia with recurrent nightmares, which caused him to jump around and talk during his sleep.  A GAF score of 51 was assigned.  A May 2011 psychiatry note reflects that the Veteran reported he continued to have nightmares and insomnia related to combat.  A June 2011 psychiatry note documents the Veteran's reports that his temper was not as bad, but that he still had insomnia and recurrent nightmares related to combat.  A July 2011 psychiatry note reflects the Veteran's report that he had some good days and some bad days.  He found his medication kept him nice and relaxed, but he still had to work to keep from getting angry.  The Veteran reported continuing nightmares and waking up feeling moody, but not enraged.

Upon a review of the foregoing, the Veteran's VA treatment notes show that for the one year period prior to February 2, 2009, he attributed his psychiatric symptoms solely to the death of his son in December 2007.  As such, there is no basis to find that an increase in the Veteran's PTSD symptoms was "factually ascertainable" within the year prior to his February 2009 informal claim.  However, the Board does find that the treatment notes do demonstrate entitlement to a 50 percent disability rating for PTSD as of February 2, 2009.
 
In this regard, the Board observes that the treatment notes beginning February 2, 2009, show the Veteran experienced nightmares related to the war multiple times per week, and intermittent crying spells and flashbacks.  These symptoms further resulted in difficulty sleeping, irritability and flare-ups of the Veteran's temper, which caused significant difficulty in his relationship with his wife.  In addition, the Veteran's GAF score dipped to 48 in April 2010, indicating serious PTSD symptoms.  The Board notes that although some of the Veteran's psychiatric symptoms were related to the death of his son in December 2007, the evidence shows continuous symptoms related to the Veteran's memories from service during the period from February 2, 2009, through September 12, 2011.  

Due to the frequency of the Veteran's nightmares and flashbacks, and their role in causing irritability, depressed mood, and difficulty in maintaining an effective relationship with his wife, the Board finds that a disability rating of 50 percent is warranted from February 2, 2009, to September 12, 2011.  However, the Board notes that during that period, the treatment notes summarized above do not document suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  In this regard, the Board notes that although the evidence shows the Veteran had difficulty in maintaining an effective relationship with his wife, his symptoms were not so severe as to cause an "inability" to maintain the relationship, as demonstrated by his wife's continuing support in the form of attendance at the Veteran's mental healthcare appointments.  

The Board also observes that the evidence does not document gross impairment in thought processes or communication, delusions or hallucinations, inappropriate behavior, danger of hurting self or others, inability to perform activities of daily living, or disorientation to time or place.  The Board finally notes that it has thoroughly reviewed all symptoms of the Veteran's PTSD during the relevant period that affected his occupational and social impairment.  Upon review, the Board finds that a disability rating of 50 percent, but not higher, is warranted from February 2, 2009, to September 12, 2011.

In sum, the Board finds that the Veteran's claim for an increased rating was first received by VA on February 2, 2009, in the form of VA treatment notes.  The Board finds that an increase in severity of the condition was not shown by the evidence within a year prior to the February 2009 claim.  However, the Board finds that entitlement to a 50 percent rating is warranted from February 2, 2009, through September 12, 2011.  The Board notes that the 70 percent rating in effect from September 13, 2011, to the present is not at issue in this appeal. 

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine and has resolved such doubt in the Veteran's favor where applicable.

Additional Considerations
   
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even grating the Veteran full competence and credibility, the evidence does not warrant a rating in excess of 50 percent prior to September 13, 2011.

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  The criteria for a rating higher than 50 percent, however, have not been met for any portion of the period from February 2, 2009, to September 12, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that during an October 2011 VA examination, the Veteran indicated his PTSD contributed to his inability to work.  The RO subsequently denied entitlement to a TDIU in a September 2012 rating decision.  The Board notes that the only issue before the Board concerns entitlement to an effective date prior to September 13, 2011.  There is no indication in the record that entitlement to a TDIU was raised prior to the October 2011 examination.  Thus, the Board has determined that the issue of entitlement to a TDIU has not been raised in connection with the claim before the Board.



ORDER

The Board having determined that the Veteran's PTSD warrants a 50 percent rating from February 2, 2009, to September 12, 2011, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


